Per Curiam :
The material facts upon which this appeal depends are the same as those considered in the appeal of Bennett, argued and decided herewith (Matter of Moto Bloc Import Co., No. 1, 140 App. Div. 532), and, therefore, on the authority of the opinion rendered on that appeal the order from which this appeal is taken is reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.
Present — Ingraham, P. J., McLaughlin, Laughlin, Clarice and Scott, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.